From the confused and imperfect state of this record and its contradiction of the bill of exceptions, it is impossible for this court to say with certainty what transpired in the court below, either upon the trial before the jury or the hearing of the motion or the steps leading to its consideration. It is incumbent on the party *900alleging error to show error, and if he fails to do so, an affirmance will result.(a.) There is no copy of the written evidence used on the trial, and this deficiency is, by the statement of the parties agreed on in writing here, attributed solely tothe[defendant’s counsel, who was absent when the motion was perfected and heard. No satisfactory reason is given for his absence, but in consequence of- his failure to attend, none of the questions made by the bill of exceptions were presented to and passed upon by the presiding judge at the hearing of the motion. This court has no jurisdiction to consider anything except the rulings, decisions and charges of the court ■ below, nor can it determine an agreed case made up and brought here solely by parties or their counsel.